

116 S4125 IS: Paycheck Protection Program Extension and Modification Act of 2020
U.S. Senate
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4125IN THE SENATE OF THE UNITED STATESJuly 1, 2020Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo extend the paycheck protection program and to provide supplemental loans to recipients of loans under the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the Paycheck Protection Program Extension and Modification Act of 2020.2.Extending authority for commitments for the paycheck protection programSection 1102(b) of title I of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended, in the matter preceding paragraph (1), by striking June 30, 2020 and inserting December 31, 2020.3.Additional PPP loansSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Additional loansAn eligible recipient of a covered loan before the date of enactment of the Paycheck Protection Program Extension and Modification Act of 2020 may apply for and receive an additional loan in an amount equal to the covered loan, which shall be—(i)used for allowable expenses in accordance with subparagraph (F); (ii)guaranteed under this paragraph in the same manner as a covered loan; and(iii)eligible for loan forgiveness in the same manner as a covered loan under section 1106 of the CARES Act (15 U.S.C. 9005)..